Affirmed and Memorandum Opinion filed March 12, 2009







Affirmed
and Memorandum Opinion filed March 12, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00213-CR
____________
 
ANDY RAY SHERROUSE ,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 176th District
Court
Harris County, Texas
Trial Court Cause No.
94-19233
 

 
M E M O R A N D U M   O P I N I O N
After a
jury trial, appellant was convicted of the offense of aggravated sexual assault
of a child, and was sentenced on October 17, 1995, to confinement for life in
the Institutional Division of the Texas Department of Criminal Justice.  On
December 2, 2002, appellant filed a pro se motion for DNA testing.  On
March 3, 2008, the trial court signed an order, denying appellant=s request.  Appellant filed a timely
notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit.  The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant in August 2008.  Appellant was advised
of the right to examine the appellate record and file a pro se response.  See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this
date, more than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.
Crim. App. 2005)
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
 
Panel consists of Justices Yates, Guzman, and
Sullivan. 
Do Not Publish C Tex. R. App. P.
47.2(b).